Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 1 of 14 PageID: 803




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


     WILLIAM FRIDAY BEATTY,
                                          1:20-cv-01950-NLH
                          Plaintiff,
                                          OPINION
     v.

     COMMISSIONER OF SOCIAL
     SECURITY,
                        Defendant.


APPEARANCES:

ALAN H. POLONSKY
POLONSKY AND POLONSKY
512 S WHITE HORSE PIKE
AUDUBON, NJ 08106

       On behalf of Plaintiff

COREY STEPHEN FAZEKAS
SOCIAL SECURITY ADMINISTRATION
300 SPRING GARDEN ST
6TH FLOOR
PHILADELPHIA, PA 19123

       On behalf of Defendant

HILLMAN, District Judge

       This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 under Title II of the Social


1   DIB is a program under the Social Security Act to provide
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 2 of 14 PageID: 804




Security Act.    42 U.S.C. § 423, et seq.       The issue before the

Court is whether the Administrative Law Judge (“ALJ”) erred in

finding that there was “substantial evidence” that Plaintiff

was disabled from July 17, 2012, his alleged onset date of

disability, through December 18, 2017, but not after that

date.    For the reasons stated below, this Court will affirm

that decision.

I.   BACKGROUND AND PROCEDURAL HISTORY

     On August 27, 2015, Plaintiff, William Friday Beatty,

protectively filed an application for DIB, 2 alleging that he

became disabled on July 17, 2012.       Plaintiff claims that he can

no longer work as a security officer because of his spine

disorder, among other impairments. 3

        After Plaintiff’s claim was denied initially and on




disability benefits when a claimant with a sufficient number
of quarters of insured employment has suffered such a mental
or physical impairment that the claimant cannot perform
substantial gainful employment for at least twelve months. 42
U.S.C. § 423 et seq.

2 A protective filing date marks the time when a disability
applicant makes a written statement of his or her intent to
file for benefits. That date may be earlier than the date of
the formal application and may provide additional benefits to
the claimant. See SSA Handbook 1507; SSR 72-8.

3Under the regulations, Plaintiff, who was 38 at the time of
his alleged disability onset date, was defined as a “younger
individual” (age 18-49). 20 C.F.R. § 404.1563.


                                    2
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 3 of 14 PageID: 805




on reconsideration, a hearing was held before an ALJ on July

26, 2018.   On October 31, 2018, the ALJ issued her decision,

finding that Plaintiff was disabled for a closed period of

disability between July 17, 2012 through December 18, 2017,

but not after that date. 4

      Plaintiff’s Request for Review of Hearing Decision was

denied by the Appeals Council on January 29, 2020, making the

ALJ’s decision final.     Plaintiff brings this civil action for

review of the Commissioner’s decision.

II.   DISCUSSION

      A.    Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.         Ventura v. Shalala,



4 Because the ALJ found that Plaintiff was disabled for a
closed period from July 17, 2012 through December 18, 2017,
his date last insured was extended through at least December
31, 2022. See POMS DI 25501.320 (“The date last insured (DLI)
is the last day of the quarter a claimant’s meets insured
status for disability.”); 20 C.F.R. § 404.130 (“We have four
different rules for determining if you are insured for
purposes of establishing a period of disability or becoming
entitled to disability insurance benefits. To have disability
insured status, you must meet one of these rules and you must
be fully insured . . . .”). As a result, Plaintiff relates
that after the filing of the instant appeal, Plaintiff filed a
new application for disability benefits arising from a
September 2020 spine surgery. At the time the parties filed
their briefs in this matter, that claim was still pending
before the SSA.

                                    3
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 4 of 14 PageID: 806




55 F.3d 900, 901 (3d Cir. 1995).        A reviewing court must

uphold the Commissioner’s factual decisions where they are

supported by “substantial evidence.”        42 U.S.C. §§ 405(g),

1383(c)(3); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

Substantial evidence means more than “a mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting

Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).

It means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”          Id.   The inquiry

is not whether the reviewing court would have made the same

determination, but whether the Commissioner’s conclusion was

reasonable.    See Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir.

1988).

     A reviewing court has a duty to review the evidence in

its totality.    See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting

Willbanks v. Secretary of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988) (quoting Universal Camera Corp. V. NLRB,

340 U.S. 474, 488 (1951)).



                                    4
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 5 of 14 PageID: 807




     The Commissioner “must adequately explain in the record

his reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).           The Third

Circuit has held that an “ALJ must review all pertinent

medical evidence and explain his conciliations and

rejections.”    Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d

112, 122 (3d Cir. 2000).      Similarly, an ALJ must also consider

and weigh all of the non-medical evidence before him.           Id.

(citing Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir.

1983)); Cotter v. Harris, 642 F.2d 700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained
           the weight he has given to obviously
           probative exhibits, to say that his
           decision is supported by substantial
           evidence approaches an abdication of the
           court’s duty to scrutinize the record as a
           whole to determine whether the conclusions
           reached are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).           Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every



                                    5
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 6 of 14 PageID: 808




tidbit of evidence included in the record,” Hur v. Barnhart,

94 F. App’x 130, 133 (3d Cir. 2004).        In terms of judicial

review, a district court is not “empowered to weigh the

evidence or substitute its conclusions for those of the fact-

finder.”    Williams, 970 F.2d at 1182.      However, apart from the

substantial evidence inquiry, a reviewing court is entitled to

satisfy itself that the Commissioner arrived at his decision

by application of the proper legal standards.          Sykes, 228 F.3d

at 262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.     Standard for DIB

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be

expected to result in death, or which has lasted or can be

expected to last for a continuous period of not less than 12

months.    See 42 U.S.C. § 1382c(a)(3)(A).       Under this

definition, a Plaintiff qualifies as disabled only if her

physical or mental impairments are of such severity that she

is not only unable to perform her past relevant work, but

cannot, given her age, education, and work experience, engage



                                    6
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 7 of 14 PageID: 809




in any other type of substantial gainful work which exists in

the national economy, regardless of whether such work exists

in the immediate area in which she lives, or whether a

specific job vacancy exists for her, or whether she would be

hired if she applied for work.          42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

     The Commissioner has promulgated regulations 5 for

determining disability that require application of a five-step

sequential analysis.     See 20 C.F.R. § 404.1520.       This five-

step process is summarized as follows:

     1.    If the claimant currently is engaged in substantial
           gainful employment, she will be found “not
           disabled.”

     2.    If the claimant does not suffer from a “severe
           impairment,” she will be found “not disabled.”

     3.    If the severe impairment meets or equals a listed
           impairment in 20 C.F.R. Part 404, Subpart P,
           Appendix 1 and has lasted or is expected to last for
           a continuous period of at least twelve months, the
           claimant will be found “disabled.”

     4.    If the claimant can still perform work she has done
           in the past (“past relevant work”) despite the
           severe impairment, she will be found “not disabled.”

     5.    Finally, the Commissioner will consider the
           claimant’s ability to perform work (“residual
           functional capacity”), age, education, and past work
           experience to determine whether or not she is

5 The regulations were amended effective March 27, 2017. See
82 F.R. 5844. The parties do not indicate that any of the
amendments are applicable to the issues presented by
Plaintiff’s appeal.

                                    7
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 8 of 14 PageID: 810




            capable of performing other work which exists in the
            national economy. If she is incapable, she will be
            found “disabled.” If she is capable, she will be
            found “not disabled.”

20 C.F.R. § 404.1520(b)-(f).       Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of

proof.    See Wallace v. Secretary of Health & Human Servs., 722

F.2d 1150, 1153 (3d Cir. 1983).         In the first four steps, the

burden is on the claimant to prove every element of her claim

by a preponderance of the evidence.         See id.   In the final

step, the Commissioner bears the burden of proving that work

is available for the Plaintiff: “Once a claimant has proved

that he is unable to perform his former job, the burden shifts

to the Commissioner to prove that there is some other kind of

substantial gainful employment he is able to perform.”           Kangas

v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

     C.     Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.    At step two, the ALJ found that Plaintiff’s

impairments of spine disorder, disorder of the muscle,

ligament, and fascia, and obesity were severe.          At this point,


                                    8
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 9 of 14 PageID: 811




the ALJ considered the remaining steps in two separate

analyses - one for the period from Plaintiff’s alleged

disability onset date of July 17, 2012 through December 18,

2017, and the other for after December 18, 2017.          For both

analyses at step three, the ALJ determined that Plaintiff’s

severe impairments or his severe impairments in combination

with his other impairments did not equal the severity of one

of the listed impairments.

     For the period of July 17, 2012 through December 18,

2017, the ALJ determined at step four that Plaintiff had the

residual functional capacity (“RFC”) to perform sedentary work 6

with certain restrictions, including being off-task for 10% of

the work day “due to pain or need for breaks to lie down.”            As

of December 18, 2017, two weeks after Plaintiff’s lumbar spine

surgery on December 4, 2017, the ALJ determined that Plaintiff

retained the same RFC, except that he would no longer be off-

task for 10% of the work day.       Because neither RFC enabled

Plaintiff to perform his past relevant work as a security

officer, at step five, the ALJ considered hearing testimony

from a vocational expert (“VE”).        While the ALJ found that no


6 See 20 C.F.R. § 404.1567 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light,
medium, heavy, and very heavy.”).


                                    9
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 10 of 14 PageID: 812




jobs in the national economy existed that Plaintiff could

perform for the pre-surgery disability period, the ALJ found

that after December 18, 2017, Plaintiff was capable of

performing other jobs in the national economy, such as an

addressing clerk, router clerk, and charge account clerk.

      Plaintiff does not challenge the ALJ’s findings with

regard to the July 17, 2012 through December 18, 2017 time

period.    Plaintiff argues that the ALJ erred in her second RFC

determination regarding Plaintiff’s post-surgery ability to

perform the sedentary work identified by the VE.

      To support his position, Plaintiff admits that there is

evidence to support his improvement after surgery, but

Plaintiff argues that his improvement was not enough to enable

him to work at the level found by the ALJ.          Plaintiff contends

that the ALJ’s decision “is not consistent with common sense”

because “improvement is not recovery,” and “[p]eople do not

recover from a spinal fusion in two weeks to the point where

they can sustain any activity for eight hours a day.            Bones

are not fully healed for several months after surgery, at

best.”    Plaintiff also argues that his subsequent need for a

third spinal surgery 7 demonstrates that the ALJ’s decision was


7 In July 2012, Plaintiff was involved in an altercation which
injured his back, resulting in a spinal fusion surgery in July
2013. His second spinal surgery was performed on December 4,

                                    10
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 11 of 14 PageID: 813




“not rational.”     (Docket No. 10 at 24-26.)       Plaintiff sums up

his argument as follows:

      [] William Beatty was found disabled by the
      Administrative Law Judge for the period from July 17,
      2012, through December 18, 2017, but not thereafter.
      That conclusion is contrary to the medical evidence and
      contrary to any reasonable view of the evidence. It is
      not accompanied by a sufficient rationale for the simple
      reason that it is not rational. It makes no sense. That
      decision is not supported by substantial evidence an[d]
      cannot be sustained.

(Docket No. 12 at 7.)

      The basis for Plaintiff’s appeal of the ALJ’s decision is

pure disagreement through argument without any substantive

identification of evidence that shows how the ALJ overlooked

or misconstrued the evidence she used to support her

conclusion.    Plaintiff considers the ALJ’s decision non-

sensical and lacking a rational basis but fails to point to

specific evidence in the record that would undermine the ALJ’s

determination that post-surgery Plaintiff was capable of

performing sedentary work with additional limitations, and

such work constituted three jobs that existed in significant

numbers in the national economy.



2017. Plaintiff’s brief indicates that his third surgery was
to take place in September 2020. As noted above, Plaintiff
has filed a second disability claim relative to this third
surgery. The evidence concerning that claim is not relevant
to Plaintiff’s first claim and his instant appeal because it
was generated after both the ALJ’s decision and the Appeals
Council’s denial of Plaintiff’s request for review.

                                    11
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 12 of 14 PageID: 814




      The Court’s review of the ALJ’s decision shows that the

ALJ performed a thorough recitation of the medical evidence,

and she explained the weight she afforded the opinions of the

medical sources. 8    (R. at 54-58.)     The ALJ also considered

Plaintiff’s testimony, and explained why she did not fully

credit his reports of pain. 9      (R. at 57.)    The ALJ formulated

Plaintiff’s RFC accordingly, 10 and presented Plaintiff’s RFC as


8 An ALJ is required to state what weight he or she ascribes to
a medical opinion, but not to other forms of medical evidence.
Rafine v. Commissioner of Social Security, 2020 WL 3073829, at
*5 (D.N.J. 2020). The ALJ here fulfilled her obligation to
explain what weight she afforded to a medical opinion and why
she assigned the weight as she did. See 20 C.F.R. §
404.1527(c) (“How we weigh medical opinions. Regardless of its
source, we will evaluate every medical opinion we receive.
Unless we give a treating source’s medical opinion controlling
weight under paragraph (c)(2) of this section, we consider all
of the following factors in deciding the weight we give to any
medical opinion.”).

9 SSR 16-3-p (“An individual’s statements may address the
frequency and duration of the symptoms, the location of the
symptoms, and the impact of the symptoms on the ability to
perform daily living activities. An individual’s statements
may also include activities that precipitate or aggravate the
symptoms, medications and treatments used, and other methods
used to alleviate the symptoms. We will consider an
individual’s statements about the intensity, persistence, and
limiting effects of symptoms, and we will evaluate whether the
statements are consistent with objective medical evidence and
the other evidence.”).

10Plaintiff states that it is significant that neither his
surgeon nor his physical therapist opined that Plaintiff was
capable of working eight hours a day. Plaintiff, however,
does not show where these medical providers opined as to how
many hours Plaintiff was capable of working below eight hours.
Additionally, the RFC determination, which encompasses the

                                    12
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 13 of 14 PageID: 815




a hypothetical to the VE, who identified three jobs that

someone with Plaintiff’s RFC could perform.          (R. at 59.)    The

ALJ therefore concluded that Plaintiff was not disabled as of

a few weeks after his back surgery.        (R. at 59-60.)     This is a

by-the-book, properly supported analysis of the fourth and

fifth steps in the sequential step analysis.

      Plaintiff generally refers to some of the same evidence

as the ALJ, and agrees that it shows improvement, but he views

that evidence as to preclude his ability to work.           This

differing point of view, along with Plaintiff’s overall

feeling that the ALJ’s decision is not rational or does not

make sense, is not sufficient to meet Plaintiff’s burden on

appeal to establish that the ALJ’s decision was not supported

by substantial evidence.       See, e.g., Perkins v. Barnhart, 79

F. App’x 512, 514–15 (3d Cir. 2003) (“Perkins's argument here

amounts to no more than a disagreement with the ALJ's

decision, which is soundly supported by substantial

evidence.”); Moody v. Commissioner of Social Security

Administration, 2016 WL 7424117, at *8 (D.N.J. 2016) (“[M]ere

disagreement with the weight the ALJ placed on the opinion is



total hours a claimant is able to work, is for the ALJ to
determine, not a medical source. See 20 C.F.R. §§
404.1527(d)(2), 404.1546(c) (explaining that the RFC finding
is a determination expressly reserved to the Commissioner
rather than any medical source).

                                    13
Case 1:20-cv-01950-NLH Document 13 Filed 04/15/21 Page 14 of 14 PageID: 816




not enough for remand.”); Grille v. Colvin, 2016 WL 6246775,

at *8 (D.N.J. 2016) (“Distilled to its essence, Plaintiff's

argument here amounts to nothing more than a mere disagreement

with the ALJ's ultimate decision, which is insufficient to

overturn that decision.”).

      Consequently, the Court cannot find that the ALJ erred in

her determination that after December 18, 2017, Plaintiff

retained the RFC to perform sedentary work in jobs that exist

in significant numbers in the national economy.

      III. Conclusion

      This Court may not second guess the ALJ’s conclusions,

and may only determine whether substantial evidence supports

the ALJ’s decision.      Hartzell v. Astrue, 741 F. Supp. 2d 645,

647 (D.N.J. 2010)(citing Williams v. Sullivan, 970 F.2d 1178,

1182 (3d Cir. 1992))(explaining the pinnacle legal principal

that a district court is not empowered to weigh the evidence

or substitute its conclusions for those of the ALJ).            For the

foregoing reasons, the ALJ’s determination that Plaintiff was

not disabled after December 18, 2017 is supported by

substantial evidence.      The decision of the ALJ will therefore

be affirmed.    An accompanying Order will be issued.



Date: April 15, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.


                                    14
